Name: Commission Regulation (EU) NoÃ 897/2012 of 1Ã October 2012 amending Annexes II and III to Regulation (EC) NoÃ 396/2005 of the European Parliament and of the Council as regards maximum residue levels for acibenzolar-S-methyl, amisulbrom, cyazofamid, diflufenican, dimoxystrobin, methoxyfenozide and nicotine in or on certain products Text with EEA relevance
 Type: Regulation
 Subject Matter: deterioration of the environment;  means of agricultural production;  health;  agricultural activity;  agricultural policy;  consumption;  foodstuff
 Date Published: nan

 2.10.2012 EN Official Journal of the European Union L 266/1 COMMISSION REGULATION (EU) No 897/2012 of 1 October 2012 amending Annexes II and III to Regulation (EC) No 396/2005 of the European Parliament and of the Council as regards maximum residue levels for acibenzolar-S-methyl, amisulbrom, cyazofamid, diflufenican, dimoxystrobin, methoxyfenozide and nicotine in or on certain products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 396/2005 of the European Parliament and of the Council of 23 February 2005 on maximum residue levels of pesticides in or on food and feed of plant and animal origin and amending Council Directive 91/414/EEC (1), and in particular Article 14(1)(a) thereof, Whereas: (1) For acibenzolar-S-methyl, cyazofamid and methoxyfenozide maximum residue levels (MRLs) were set in Annex II and Part B of Annex III to Regulation (EC) No 396/2005. For amisulbrom, diflufenican, dimoxystrobin and nicotine, MRLs were set in Part A of Annex III to Regulation (EC) No 396/2005. (2) In the context of a procedure for the authorisation of the use of a plant protection product containing the active substance acibenzolar-S-methyl on lettuce and other salad plants including Brassicaceae an application was made under Article 6(1) of Regulation (EC) No 396/2005 for modification of the existing MRLs. (3) As regards amisulbrom, such an application was made for tomatoes, aubergines and lettuce. As regards cyazofamid, such an application was made for horseradish. As regards diflufenican, such an application was made for olives for oil production. As regards dimoxystrobin, such an application was made for rye, mustard seed and sunflower seed. As regards methoxyfenozide such an application was made for leafy vegetables and fresh herbs (except scarole, vine leaves, water cress and witloof). (4) In accordance with Article 8 of Regulation (EC) No 396/2005 these applications were evaluated by the Member States concerned and the evaluation reports were forwarded to the Commission. (5) As regards nicotine in wild mushrooms, temporary MRLs were set with a condition to review those MRLs based on the evaluation of new data and information, including any scientific evidence on the natural occurrence or formation of nicotine in wild fungi. The Commission received new data and information from European food business operators, which confirm the presence of nicotine in wild mushrooms at levels compatible with the current MRLs. However, scientific evidence is still not available to demonstrate that nicotine occurs naturally in wild mushrooms and to elucidate its mechanism of formation. Therefore, the management decision taken at the Standing Committee of the Food Chain and Animal Health (SCoFCAH) on 11 May 2009 regarding the levels set in wild mushrooms for two years is still valid although, it is appropriate to extend the validity of these MRLs for another two years, pending the availability of such information. (6) The European Food Safety Authority, hereinafter "the Authority", assessed the applications and the evaluation reports, examining in particular the risks to the consumer and where relevant to animals and gave reasoned opinions on the proposed MRLs (2). It forwarded these opinions to the Commission and the Member States and made them available to the public. (7) As regards all other applications, the Authority concluded that all requirements with respect to data were met and that the modifications to the MRLs requested by the applicants were acceptable with regard to consumer safety on the basis of a consumer exposure assessment for 27 specific European consumer groups. It took into account the most recent information on the toxicological properties of the substances. Neither the lifetime exposure to these substances via consumption of all food products that may contain these substances, nor the short term exposure due to extreme consumption of the relevant crops and products showed that there is a risk that the acceptable daily intake (ADI) or the acute reference dose (ARfD) is exceeded. (8) Based on the reasoned opinions of the Authority and taking into account the factors relevant to the matter under consideration, the appropriate modifications to the MRLs fulfil the requirements of Article 14(2) of Regulation (EC) No 396/2005. (9) Regulation (EC) No 396/2005 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health and neither the European Parliament nor the Council has opposed them, HAS ADOPTED THIS REGULATION: Article 1 Annexes II and III to Regulation (EC) No 396/2005 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 70, 16.3.2005, p. 1. (2) EFSA scientific reports available online: http://www.efsa.europa.eu: European Food Safety Authority; Reasoned opinion on the modification of the existing MRL for acibenzolar-S-methyl in lettuce and other salad plants including Brassicaceae. EFSA Journal 2012; 10(3):2632. European Food Safety Authority; Reasoned opinion on the setting of new MRLs for amisulbrom in tomatoes, aubergines and lettuce. EFSA Journal 2012;10(4):2686. [29 pp.] doi:10.2903/j.efsa.2012.2686. European Food Safety Authority; Reasoned Opinion Reasoned opinion on the modification of the existing MRL for cyazofamid in horseradish. EFSA Journal 2012;10(3):2647. [22 pp.] doi:10.2903/j.efsa.2012.2647. European Food Safety Authority; Reasoned opinion on the modification of the existing MRLs for diflufenican in olives for oil production. EFSA Journal 2012;10(3):2649. [23 pp.] doi:10.2903/j.efsa.2012.2649. European Food Safety Authority; Reasoned opinion on the modification of the existing MRLs for dimoxystrobin in rye, sunflower seed and mustard seed. EFSA Journal 2012;10(3):2648. [28 pp.] doi:10.2903/j.efsa.2012.2648. European Food Safety Authority; Reasoned opinion on the modification of the existing MRLs for methoxyfenozide in various leafy vegetables. EFSA Journal 2012;10(4):2667. [30 pp.] doi:10.2903/j.efsa.2012.2667. ANNEX Annexes II and III to Regulation (EC) No 396/2005 are amended as follows: (1) In Annex II, the columns for acibenzolar-S-methyl, cyazofamid and methoxyfenozide are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (1) Acibenzolar-S-methyl (sum of acybenzolar-S-methyl and acibenzolar acid (CGA 210007) expressed as acybenzolar-S-methyl) Cyazofamid Methoxyfenozide (F) (1) (2) (3) (4) (5) 0100000 1. FRUIT FRESH OR FROZEN; NUTS 0110000 (i) Citrus fruit 0,02 (2) 0,01 (2) 1 0110010 Grapefruit (Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids) 0110020 Oranges (Bergamot, bitter orange, chinotto and other hybrids) 0110030 Lemons (Citron, lemon) 0110040 Limes 0110050 Mandarins (Clementine, tangerine, mineola and other hybrids) 0110990 Others 0120000 (ii) Tree nuts (shelled or unshelled) 0,01 (2) 0,02 (2) 0120010 Almonds 0,02 (2) 0120020 Brazil nuts 0,02 (2) 0120030 Cashew nuts 0,02 (2) 0120040 Chestnuts 0,02 (2) 0120050 Coconuts 0,02 (2) 0120060 Hazelnuts (Filbert) 0,1 0120070 Macadamia 0,02 (2) 0120080 Pecans 0,02 (2) 0120090 Pine nuts 0,02 (2) 0120100 Pistachios 0,02 (2) 0120110 Walnuts 0,02 (2) 0120990 Others 0,02 (2) 0130000 (iii) Pome fruit 0,02 (2) 0,01 (2) 2 0130010 Apples (Crab apple) 0130020 Pears (Oriental pear) 0130030 Quinces 0130040 Medlar (3) (3) (3) 0130050 Loquat (3) (3) (3) 0130990 Others 0140000 (iv) Stone fruit 0,01 (2) 0140010 Apricots 0,2 0,3 0140020 Cherries (sweet cherries, sour cherries) 0,02 (2) 0,02 (2) 0140030 Peaches (Nectarines and similar hybrids) 0,2 0,3 0140040 Plums (Damson, greengage, mirabelle, sloe) 0,02 (2) 0,1 0140990 Others 0,02 (2) 0,02 (2) 0150000 (v) Berries & small fruit 0,02 (2) 0151000 (a) Table and wine grapes 0,5 1 0151010 Table grapes 0151020 Wine grapes 0152000 (b) Strawberries 0,01 (2) 2 0153000 (c) Cane fruit 0,01 (2) 0,02 (2) 0153010 Blackberries 0153020 Dewberries (Loganberries, boysenberries, and cloudberries) 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus x idaeus)) 0153990 Others 0154000 (d) Other small fruit & berries 0,01 (2) 0154010 Blueberries (Bilberries) 4 0154020 Cranberries (Cowberries (red bilberries)) 0,7 0154030 Currants (red, black and white) 0,02 (2) 0154040 Gooseberries (Including hybrids with other ribes species) 0,02 (2) 0154050 Rose hips (3) (3) (3) 0154060 Mulberries (arbutus berry) (3) (3) (3) 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) (3) (3) (3) 0154080 Elderberries (Black chokeberry (appleberry), mountain ash, buckthorn (sea sallowthorn), hawthorn, service berries, and other treeberries) (3) (3) (3) 0154990 Others 0,02 (2) 0160000 (vi) Miscellaneous fruit 0,01 (2) 0161000 (a) Edible peel 0,02 (2) 0,02 (2) 0161010 Dates 0161020 Figs 0161030 Table olives 0161040 Kumquats (Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia x Fortunella spp.)) 0161050 Carambola (Bilimbi) (3) (3) (3) 0161060 Persimmon (3) (3) (3) 0161070 Jambolan (java plum) (Java apple (water apple), pomerac, rose apple, Brazilean cherry Surinam cherry (grumichama Eugenia uniflora)) (3) (3) (3) 0161990 Others 0162000 (b) Inedible peel, small 0,02 (2) 0162010 Kiwi 1 0162020 Lychee (Litchi) (Pulasan, rambutan (hairy litchi), mangosteen) 0,02 (2) 0162030 Passion fruit 0,02 (2) 0162040 Prickly pear (cactus fruit) (3) (3) (3) 0162050 Star apple (3) (3) (3) 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel (yellow sapote), and mammey sapote) (3) (3) (3) 0162990 Others 0,02 (2) 0163000 (c) Inedible peel, large 0163010 Avocados 0,02 (2) 0,7 0163020 Bananas (Dwarf banana, plantain, apple banana) 0,1 0,02 (2) 0163030 Mangoes 0,5 0,02 (2) 0163040 Papaya 0,02 (2) 1 0163050 Pomegranate 0,02 (2) 0,6 0163060 Cherimoya (Custard apple, sugar apple (sweetsop), llama and other medium sized Annonaceae) (3) (3) (3) 0163070 Guava (Red pitaya or dragon fruit (Hylocereus undatus)) (3) (3) (3) 0163080 Pineapples 0,02 (2) 0,02 (2) 0163090 Bread fruit (Jackfruit) (3) (3) (3) 0163100 Durian (3) (3) (3) 0163110 Soursop (guanabana) (3) (3) (3) 0163990 Others 0,02 (2) 0,02 (2) 0200000 2. VEGETABLES FRESH OR FROZEN 0210000 (i) Root and tuber vegetables 0,02 (2) 0211000 (a) Potatoes 0,01 (2) 0,02 (2) 0212000 (b) Tropical root and tuber vegetables 0,01 (2) 0,02 (2) 0212010 Cassava (Dasheen, eddoe (Japanese taro), tannia) 0212020 Sweet potatoes 0212030 Yams (Potato bean (yam bean), Mexican yam bean) 0212040 Arrowroot (3) (3) (3) 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot 0,01 (2) 0,02 (2) 0213020 Carrots 0,01 (2) 0,5 0213030 Celeriac 0,01 (2) 0,02 (2) 0213040 Horseradish (Angelica roots, lovage roots, gentiana roots,) 0,1 0,02 (2) 0213050 Jerusalem artichokes 0,01 (2) 0,02 (2) 0213060 Parsnips 0,01 (2) 0,02 (2) 0213070 Parsley root 0,01 (2) 0,02 (2) 0213080 Radishes (Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus)) 0,01 (2) 0,4 0213090 Salsify (Scorzonera, Spanish salsify (Spanish oysterplant)) 0,01 (2) 0,02 (2) 0213100 Swedes 0,01 (2) 0,02 (2) 0213110 Turnips 0,01 (2) 0,02 (2) 0213990 Others 0,01 (2) 0,02 (2) 0220000 (ii) Bulb vegetables 0,02 (2) 0,01 (2) 0,02 (2) 0220010 Garlic 0220020 Onions (Silverskin onions) 0220030 Shallots 0220040 Spring onions (Welsh onion and similar varieties) 0220990 Others 0230000 (iii) Fruiting vegetables 0231000 (a) Solanacea 0231010 Tomatoes (Cherry tomatoes, tree tomato, Physalis, gojiberry, wolfberry (Lycium barbarum and L. chinense)) 1 0,2 2 0231020 Peppers (Chilli peppers) 0,02 (2) 0,01 (2) 1 0231030 Aubergines (egg plants) (Pepino) 0,02 (2) 0,01 (2) 0,5 0231040 Okra, lady's fingers 0,02 (2) 0,01 (2) 0,02 (2) 0231990 Others 0,02 (2) 0,01 (2) 0,02 (2) 0232000 (b) Cucurbits - edible peel 0,02 (2) 0,1 0,02 (2) 0232010 Cucumbers 0232020 Gherkins 0232030 Courgettes (Summer squash, marrow (patisson)) 0232990 Others 0233000 (c) Cucurbits-inedible peel 0,02 (2) 0,1 0,02 (2) 0233010 Melons (Kiwano) 0233020 Pumpkins (Winter squash) 0233030 Watermelons 0233990 Others 0234000 (d) Sweet corn 0,02 (2) 0,01 (2) 0,02 (2) 0239000 (e) Other fruiting vegetables 0,02 (2) 0,01 (2) 0,02 (2) 0240000 (iv) Brassica vegetables 0,02 (2) 0,01 (2) 0,02 (2) 0241000 (a) Flowering brassica 0241010 Broccoli (Calabrese, Chinese broccoli, broccoli raab) 0241020 Cauliflower 0241990 Others 0242000 (b) Head brassica 0242010 Brussels sprouts 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) 0242990 Others 0243000 (c) Leafy brassica 0243010 Chinese cabbage (Indian (Chinese) mustard, pak choi, Chinese flat cabbage (tai goo choi), choi sum, peking cabbage (pe-tsai),) 0243020 Kale (Borecole (curly kale), collards, Portuguese Kale, Portuguese cabbage, cow cabbage) 0243990 Others 0244000 (d) Kohlrabi 0250000 (v) Leaf vegetables & fresh herbs 0,01 (2) 0251000 (a) Lettuce and other salad plants including Brassicacea 0,3 (+) 0251010 Lamb's lettuce (Italian cornsalad) 4 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 4 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curld leave endive, sugar loaf) 0,02 (2) 0251040 Cress 4 0251050 Land cress (3) (3) (3) 0251060 Rocket, Rucola (Wild rocket) 4 0251070 Red mustard (3) (3) (3) 0251080 Leaves and sprouts of Brassica spp (Mizuna, leaves of peas and radish and other babyleaf brassica crops (crops harvested up to 8 true leaf stage)) 4 0251990 Others 4 0252000 (b) Spinach & similar (leaves) 4 0252010 Spinach (New Zealand spinach, amaranthus spinach) 0,3 0252020 Purslane (Winter purslane (miners lettuce), garden purslane, common purslane, sorrel, glassworth, Agretti (Salsola soda)) (3) (3) (3) 0252030 Beet leaves (chard) (Leaves of beetroot) 0,02 (2) 0252990 Others 0,02 (2) 0253000 (c) Vine leaves (grape leaves) (3) (3) (3) 0254000 (d) Water cress 0,02 (2) 0,02 (2) 0255000 (e) Witloof 0,02 (2) 0,02 (2) 0256000 (f) Herbs 0,3 4 0256010 Chervil 0256020 Chives 0256030 Celery leaves (Fennel leaves, Coriander leaves, dill leaves, Caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves) 0256040 Parsley 0256050 Sage (Winter savory, summer savory,) (3) (3) (3) 0256060 Rosemary (3) (3) (3) 0256070 Thyme (Marjoram, oregano) (3) (3) (3) 0256080 Basil (Balm leaves, mint, peppermint) (3) (3) (3) 0256090 Bay leaves (laurel) (3) (3) (3) 0256100 Tarragon (Hyssop) (3) (3) (3) 0256990 Others (Edible flowers) 0260000 (vi) Legume vegetables (fresh) 0,02 (2) 0,01 (2) 0260010 Beans (with pods) (Green bean (french beans, snap beans), scarlet runner bean, slicing bean, yardlong beans) 2 0260020 Beans (without pods) (Broad beans, Flageolets, jack bean, lima bean, cowpea) 0,3 0260030 Peas (with pods) (Mangetout (sugar peas, snow peas)) 0,02 (2) 0260040 Peas (without pods) (Garden pea, green pea, chickpea) 0,3 0260050 Lentils 0,02 (2) 0260990 Others 0,02 (2) 0270000 (vii) Stem vegetables (fresh) 0,02 (2) 0,01 (2) 0,02 (2) 0270010 Asparagus 0270020 Cardoons 0270030 Celery 0270040 Fennel 0270050 Globe artichokes 0270060 Leek 0270070 Rhubarb 0270080 Bamboo shoots (3) (3) (3) 0270090 Palm hearts (3) (3) (3) 0270990 Others 0280000 (viii) Fungi 0,02 (2) 0,01 (2) 0,02 (2) 0280010 Cultivated (Common mushroom, Oyster mushroom, Shi-take) 0280020 Wild (Chanterelle, Truffle, Morel, Cep) 0280990 Others 0290000 (ix) Sea weeds (3) (3) (3) 0300000 3. PULSES, DRY 0,02 (2) 0,01 (2) 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 5 0300020 Lentils 0,02 (2) 0300030 Peas (Chickpeas, field peas, chickling vetch) 0,02 (2) 0300040 Lupins 0,02 (2) 0300990 Others 0,02 (2) 0400000 4. OILSEEDS AND OILFRUITS 0401000 (i) Oilseeds 0,05 (2) 0,02 (2) 0401010 Linseed 0,05 (2) 0401020 Peanuts 0,05 (2) 0401030 Poppy seed 0,05 (2) 0401040 Sesame seed 0,05 (2) 0401050 Sunflower seed 0,05 (2) 0401060 Rape seed (Bird rapeseed, turnip rape) 0,05 (2) 0401070 Soya bean 2 0401080 Mustard seed 0,05 (2) 0401090 Cotton seed 2 0401100 Pumpkin seeds (Other seeds of cucurbitacea) 0,05 (2) 0401110 Safflower (3) (3) (3) 0401120 Borage (3) (3) (3) 0401130 Gold of pleasure (3) (3) (3) 0401140 Hempseed 0,05 (2) 0401150 Castor bean (3) (3) (3) 0401990 Others 0,05 (2) 0402000 (ii) Oilfruits 0402010 Olives for oil production 0,02 (2) 0,01 (2) 0,02 (2) 0402020 Palm nuts (palmoil kernels) (3) (3) (3) 0402030 Palmfruit (3) (3) (3) 0402040 Kapok (3) (3) (3) 0402990 Others 0,05 (2) 0,02 (2) 0,05 (2) 0500000 5. CEREALS 0,05 (2) 0,02 (2) 0,05 (2) 0500010 Barley 0500020 Buckwheat (Amaranthus, quinoa) 0500030 Maize 0500040 Millet (Foxtail millet, teff) 0500050 Oats 0500060 Rice 0500070 Rye 0500080 Sorghum 0500090 Wheat (Spelt, triticale) 0500990 Others 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0,05 (2) 0,02 (2) 0,05 (2) 0610000 (i) Tea (dried leaves and stalks, fermented or otherwise of Camellia sinensis) 0620000 (ii) Coffee beans (3) (3) (3) 0630000 (iii) Herbal infusions (dried) (3) (3) (3) 0631000 (a) Flowers (3) (3) (3) 0631010 Camomille flowers (3) (3) (3) 0631020 Hybiscus flowers (3) (3) (3) 0631030 Rose petals (3) (3) (3) 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) (3) (3) (3) 0631050 Lime (linden) (3) (3) (3) 0631990 Others (3) (3) (3) 0632000 (b) Leaves (3) (3) (3) 0632010 Strawberry leaves (3) (3) (3) 0632020 Rooibos leaves (Ginkgo leaves) (3) (3) (3) 0632030 MatÃ © (3) (3) (3) 0632990 Others (3) (3) (3) 0633000 (c) Roots (3) (3) (3) 0633010 Valerian root (3) (3) (3) 0633020 Ginseng root (3) (3) (3) 0633990 Others (3) (3) (3) 0639000 (d) Other herbal infusions (3) (3) (3) 0640000 (iv) Cocoa (fermented beans) (3) (3) (3) 0650000 (v) Carob (st johns bread) (3) (3) (3) 0700000 7. HOPS (dried), including hop pellets and unconcentrated powder 0,05 (2) 0,02 (2) 0,05 (2) 0800000 8. SPICES (3) (3) (3) 0810000 (i) Seeds (3) (3) (3) 0810010 Anise (3) (3) (3) 0810020 Black caraway (3) (3) (3) 0810030 Celery seed (Lovage seed) (3) (3) (3) 0810040 Coriander seed (3) (3) (3) 0810050 Cumin seed (3) (3) (3) 0810060 Dill seed (3) (3) (3) 0810070 Fennel seed (3) (3) (3) 0810080 Fenugreek (3) (3) (3) 0810090 Nutmeg (3) (3) (3) 0810990 Others (3) (3) (3) 0820000 (ii) Fruits and berries (3) (3) (3) 0820010 Allspice (3) (3) (3) 0820020 Anise pepper (Japan pepper) (3) (3) (3) 0820030 Caraway (3) (3) (3) 0820040 Cardamom (3) (3) (3) 0820050 Juniper berries (3) (3) (3) 0820060 Pepper, black and white (Long pepper, pink pepper) (3) (3) (3) 0820070 Vanilla pods (3) (3) (3) 0820080 Tamarind (3) (3) (3) 0820990 Others (3) (3) (3) 0830000 (iii) Bark (3) (3) (3) 0830010 Cinnamon (Cassia) (3) (3) (3) 0830990 Others (3) (3) (3) 0840000 (iv) Roots or rhizome (3) (3) (3) 0840010 Liquorice (3) (3) (3) 0840020 Ginger (3) (3) (3) 0840030 Turmeric (Curcuma) (3) (3) (3) 0840040 Horseradish (3) (3) (3) 0840990 Others (3) (3) (3) 0850000 (v) Buds (3) (3) (3) 0850010 Cloves (3) (3) (3) 0850020 Capers (3) (3) (3) 0850990 Others (3) (3) (3) 0860000 (vi) Flower stigma (3) (3) (3) 0860010 Saffron (3) (3) (3) 0860990 Others (3) (3) (3) 0870000 (vii) Aril (3) (3) (3) 0870010 Mace (3) (3) (3) 0870990 Others (3) (3) (3) 0900000 9. SUGAR PLANTS (3) (3) (3) 0900010 Sugar beet (root) (3) (3) (3) 0900020 Sugar cane (3) (3) (3) 0900030 Chicory roots (3) (3) (3) 0900990 Others (3) (3) (3) 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 0,02 (2) 0,01 (2) 1010000 (i) Meat, preparations of meat, offals, blood, animal fats fresh chilled or frozen, salted, in brine, dried or smoked or processed as flours or meals other processed products such as sausages and food preparations based on these 1011000 (a) Swine 1011010 Meat 0,2 1011020 Fat free of lean meat 0,2 1011030 Liver 0,1 1011040 Kidney 0,1 1011050 Edible offal 0,1 1011990 Others 0,01 (2) 1012000 (b) Bovine 1012010 Meat 0,2 1012020 Fat 0,2 1012030 Liver 0,1 1012040 Kidney 0,1 1012050 Edible offal 0,1 1012990 Others 0,01 (2) 1013000 (c) Sheep 1013010 Meat 0,2 1013020 Fat 0,2 1013030 Liver 0,1 1013040 Kidney 0,1 1013050 Edible offal 0,1 1013990 Others 0,01 (2) 1014000 (d) Goat 1014010 Meat 0,2 1014020 Fat 0,2 1014030 Liver 0,1 1014040 Kidney 0,1 1014050 Edible offal 0,1 1014990 Others 0,01 (2) 1015000 (e) Horses, asses, mules or hinnies (3) (3) (3) 1015010 Meat (3) (3) (3) 1015020 Fat (3) (3) (3) 1015030 Liver (3) (3) (3) 1015040 Kidney (3) (3) (3) 1015050 Edible offal (3) (3) (3) 1015990 Others (3) (3) (3) 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 0,01 (2) 1016010 Meat 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals (Rabbit, Kangaroo) (3) (3) (3) 1017010 Meat (3) (3) (3) 1017020 Fat (3) (3) (3) 1017030 Liver (3) (3) (3) 1017040 Kidney (3) (3) (3) 1017050 Edible offal (3) (3) (3) 1017990 Others (3) (3) (3) 1020000 (ii) Milk and cream, not concentrated, nor containing added sugar or sweetening matter, butter and other fats derived from milk, cheese and curd 0,05 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Birds' eggs, fresh preserved or cooked Shelled eggs and egg yolks fresh, dried, cooked by steaming or boiling in water, moulded, frozen or otherwise preserved whether or not containing added sugar or sweetening matter 0,01 (2) 1030010 Chicken 1030020 Duck (3) (3) (3) 1030030 Goose (3) (3) (3) 1030040 Quail (3) (3) (3) 1030990 Others (3) (3) (3) 1040000 (iv) Honey (Royal jelly, pollen) (3) (3) (3) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) (3) (3) (3) 1060000 (vi) Snails (3) (3) (3) 1070000 (vii) Other terrestrial animal products (3) (3) (3) (F)= Fat soluble Acibenzolar-S-methyl (sum of acybenzolar-S-methyl and acibenzolar acid (CGA 210007) expressed as acybenzolar-S-methyl) (+) Residue trials of open leaf lettuce varieties to be submitted to the evaluating Member State, the Authority and the European Commission by 1 October 2014 at the latest. Reassessment of data may lead to modification of the MRL 0251000 (a) Lettuce and other salad plants including Brassicacea 0251010 Lamb's lettuce (Italian cornsalad) 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curld leave endive, sugar loaf) 0251040 Cress 0251060 Rocket, Rucola (Wild rocket) 0251080 Leaves and sprouts of Brassica spp (Mizuna, leaves of peas and radish and other babyleaf brassica crops (crops harvested up to 8 true leaf stage)) 0251990 Others (2) Annex III is ammended as follows: (a) Part A is amended as follows: (i) the columns for amisulbrom, diflufenican, dimoxystrobin and nicotine are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (4) Amisulbrom Diflufenican Dimoxystrobin Nicotine (1) (2) (3) (4) (5) (6) 0100000 1. FRUIT FRESH OR FROZEN; NUTS 0,05 (5) 0,01 (5) 0110000 (i) Citrus fruit 0,01 (5) 0110010 Grapefruit (Shaddocks, pomelos, sweeties, tangelo (except mineola), ugli and other hybrids) 0110020 Oranges (Bergamot, bitter orange, chinotto and other hybrids) 0110030 Lemons (Citron, lemon) 0110040 Limes 0110050 Mandarins (Clementine, tangerine, mineola and other hybrids) 0110990 Others 0120000 (ii) Tree nuts (shelled or unshelled) 0,01 (5) 0120010 Almonds 0120020 Brazil nuts 0120030 Cashew nuts 0120040 Chestnuts 0120050 Coconuts 0120060 Hazelnuts (Filbert) 0120070 Macadamia 0120080 Pecans 0120090 Pine nuts 0120100 Pistachios 0120110 Walnuts 0120990 Others 0130000 (iii) Pome fruit 0,01 (5) 0130010 Apples (Crab apple) 0130020 Pears (Oriental pear) 0130030 Quinces 0130040 Medlar 0130050 Loquat 0130990 Others 0140000 (iv) Stone fruit 0,01 (5) 0140010 Apricots 0140020 Cherries (sweet cherries, sour cherries) 0140030 Peaches (Nectarines and similar hybrids) 0140040 Plums (Damson, greengage, mirabelle, sloe) 0140990 Others 0150000 (v) Berries & small fruit 0151000 (a) Table and wine grapes 0,3 0151010 Table grapes 0151020 Wine grapes 0152000 (b) Strawberries 0,01 (5) 0153000 (c) Cane fruit 0,01 (5) 0153010 Blackberries 0153020 Dewberries (Loganberries, boysenberries, and cloudberries) 0153030 Raspberries (Wineberries, arctic bramble/raspberry, (Rubus arcticus), nectar raspberries (Rubus arcticus x idaeus)) 0153990 Others 0154000 (d) Other small fruit & berries 0,01 (5) 0154010 Blueberries (Bilberries) 0154020 Cranberries (Cowberries (red bilberries)) 0154030 Currants (red, black and white) 0154040 Gooseberries (Including hybrids with other ribes species) 0154050 Rose hips 0,3 (+) 0154060 Mulberries (arbutus berry) 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) 0154080 Elderberries (Black chokeberry (appleberry), mountain ash, buckthorn (sea sallowthorn), hawthorn, service berries, and other treeberries) 0154990 Others 0160000 (vi) Miscellaneous fruit 0,01 (5) 0161000 (a) Edible peel 0161010 Dates 0161020 Figs 0161030 Table olives 0161040 Kumquats (Marumi kumquats, nagami kumquats, limequats (Citrus aurantifolia x Fortunella spp.)) 0161050 Carambola (Bilimbi) 0161060 Persimmon 0161070 Jambolan (java plum) (Java apple (water apple), pomerac, rose apple, Brazilean cherry Surinam cherry (grumichama Eugenia uniflora),) 0161990 Others 0162000 (b) Inedible peel, small 0162010 Kiwi 0162020 Lychee (Litchi) (Pulasan, rambutan (hairy litchi), mangosteen) 0162030 Passion fruit 0162040 Prickly pear (cactus fruit) 0162050 Star apple 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel (yellow sapote), and mammey sapote) 0162990 Others 0163000 (c) Inedible peel, large 0163010 Avocados 0163020 Bananas (Dwarf banana, plantain, apple banana) 0163030 Mangoes 0163040 Papaya 0163050 Pomegranate 0163060 Cherimoya (Custard apple, sugar apple (sweetsop), llama and other medium sized Annonaceae) 0163070 Guava (Red pitaya or dragon fruit (Hylocereus undatus)) 0163080 Pineapples 0163090 Bread fruit (Jackfruit) 0163100 Durian 0163110 Soursop (guanabana) 0163990 Others 0200000 2. VEGETABLES FRESH OR FROZEN 0,05 (5) 0,01 (5) 0210000 (i) Root and tuber vegetables 0,01 (5) 0211000 (a) Potatoes 0212000 (b) Tropical root and tuber vegetables 0212010 Cassava (Dasheen, eddoe (Japanese taro), tannia) 0212020 Sweet potatoes 0212030 Yams (Potato bean (yam bean), Mexican yam bean) 0212040 Arrowroot 0212990 Others 0213000 (c) Other root and tuber vegetables except sugar beet 0213010 Beetroot 0213020 Carrots 0213030 Celeriac 0213040 Horseradish (Angelica roots, lovage roots, gentiana roots,) 0213050 Jerusalem artichokes 0213060 Parsnips 0213070 Parsley root 0213080 Radishes (Black radish, Japanese radish, small radish and similar varieties, tiger nut (Cyperus esculentus)) 0213090 Salsify (Scorzonera, Spanish salsify (Spanish oysterplant)) 0213100 Swedes 0213110 Turnips 0213990 Others 0220000 (ii) Bulb vegetables 0,01 (5) 0220010 Garlic 0220020 Onions (Silverskin onions) 0220030 Shallots 0220040 Spring onions (Welsh onion and similar varieties) 0220990 Others 0230000 (iii) Fruiting vegetables 0231000 (a) Solanacea 0231010 Tomatoes (Cherry tomatoes, tree tomato, Physalis, gojiberry, wolfberry (Lycium barbarum and L. chinense)) 0,4 0231020 Peppers (Chilli peppers) 0,01 (5) 0231030 Aubergines (egg plants) (Pepino) 0,4 0231040 Okra, lady's fingers 0,01 (5) 0231990 Others 0,01 (5) 0232000 (b) Cucurbits - edible peel 0,01 (5) 0232010 Cucumbers 0232020 Gherkins 0232030 Courgettes (Summer squash, marrow (patisson)) 0232990 Others 0233000 (c) Cucurbits-inedible peel 0,01 (5) 0233010 Melons (Kiwano) 0233020 Pumpkins (Winter squash) 0233030 Watermelons 0233990 Others 0234000 (d) Sweet corn 0,01 (5) 0239000 (e) Other fruiting vegetables 0,01 (5) 0240000 (iv) Brassica vegetables 0,01 (5) 0241000 (a) Flowering brassica 0241010 Broccoli (Calabrese, Chinese broccoli, broccoli raab) 0241020 Cauliflower 0241990 Others 0242000 (b) Head brassica 0242010 Brussels sprouts 0242020 Head cabbage (Pointed head cabbage, red cabbage, savoy cabbage, white cabbage) 0242990 Others 0243000 (c) Leafy brassica 0243010 Chinese cabbage (Indian (Chinese) mustard, pak choi, Chinese flat cabbage (tai goo choi), choi sum, peking cabbage (pe-tsai),) 0243020 Kale (Borecole (curly kale), collards, Portuguese Kale, Portuguese cabbage, cow cabbage) 0243990 Others 0244000 (d) Kohlrabi 0250000 (v) Leaf vegetables & fresh herbs 0251000 (a) Lettuce and other salad plants including Brassicacea 0251010 Lamb's lettuce (Italian cornsalad) 0,01 (5) 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 4 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curld leave endive, sugar loaf) 0,01 (5) 0251040 Cress 0,01 (5) 0251050 Land cress 0,01 (5) 0251060 Rocket, Rucola (Wild rocket) 0,01 (5) 0251070 Red mustard 0,01 (5) 0251080 Leaves and sprouts of Brassica spp (Mizuna, leaves of peas and radish and other babyleaf brassica crops (crops harvested up to 8 true leaf stage)) 0,01 (5) 0251990 Others 0,01 (5) 0252000 (b) Spinach & similar (leaves) 0,01 (5) 0252010 Spinach (New Zealand spinach, amaranthus spinach) 0252020 Purslane (Winter purslane (miners lettuce), garden purslane, common purslane, sorrel, glassworth, Agretti (Salsola soda)) 0252030 Beet leaves (chard) (Leaves of beetroot) 0252990 Others 0253000 (c) Vine leaves (grape leaves) 0,01 (5) 0254000 (d) Water cress 0,01 (5) 0255000 (e) Witloof 0,01 (5) 0256000 (f) Herbs 0,01 (5) 0,4 (+) 0256010 Chervil 0256020 Chives 0256030 Celery leaves (Fennel leaves, Coriander leaves, dill leaves, Caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves) 0256040 Parsley 0256050 Sage (Winter savory, summer savory,) 0256060 Rosemary 0256070 Thyme (Marjoram, oregano) 0256080 Basil (Balm leaves, mint, peppermint) 0256090 Bay leaves (laurel) 0256100 Tarragon (Hyssop) 0256990 Others (Edible flowers) 0260000 (vi) Legume vegetables (fresh) 0,01 (5) 0260010 Beans (with pods) (Green bean (french beans, snap beans), scarlet runner bean, slicing bean, yardlong beans) 0260020 Beans (without pods) (Broad beans, Flageolets, jack bean, lima bean, cowpea) 0260030 Peas (with pods) (Mangetout (sugar peas, snow peas)) 0260040 Peas (without pods) (Garden pea, green pea, chickpea) 0260050 Lentils 0260990 Others 0270000 (vii) Stem vegetables (fresh) 0,01 (5) 0270010 Asparagus 0270020 Cardoons 0270030 Celery 0270040 Fennel 0270050 Globe artichokes 0270060 Leek 0270070 Rhubarb 0270080 Bamboo shoots 0270090 Palm hearts 0270990 Others 0280000 (viii) Fungi 0,01 (5) 0280010 Cultivated (Common mushroom, Oyster mushroom, Shi-take) 0280020 Wild (Chanterelle, Truffle, Morel, Cep) 0,04 (+) 0280990 Others 0290000 (ix) Sea weeds 0,01 (5) 0300000 3. PULSES, DRY 0,01 (5) 0,05 (5) 0,01 (5) 0300010 Beans (Broad beans, navy beans, flageolets, jack beans, lima beans, field beans, cowpeas) 0300020 Lentils 0300030 Peas (Chickpeas, field peas, chickling vetch) 0300040 Lupins 0300990 Others 0400000 4. OILSEEDS AND OILFRUITS 0,01 (5) 0401000 (i) Oilseeds 0,05 (5) 0401010 Linseed 0,01 (5) 0401020 Peanuts 0,01 (5) 0401030 Poppy seed 0,01 (5) 0401040 Sesame seed 0,01 (5) 0401050 Sunflower seed 0,3 0401060 Rape seed (Bird rapeseed, turnip rape) 0,05 0401070 Soya bean 0,01 (5) 0401080 Mustard seed 0,05 0401090 Cotton seed 0,01 (5) 0401100 Pumpkin seeds (Other seeds of cucurbitacea) 0,01 (5) 0401110 Safflower 0,01 (5) 0401120 Borage 0,01 (5) 0401130 Gold of pleasure 0,01 (5) 0401140 Hempseed 0,01 (5) 0401150 Castor bean 0,01 (5) 0401990 Others 0,01 (5) 0402000 (ii) Oilfruits 0,01 (5) 0402010 Olives for oil production 0,2 0402020 Palm nuts (palmoil kernels) 0,05 (5) 0402030 Palmfruit 0,05 (5) 0402040 Kapok 0,05 (5) 0402990 Others 0,05 (5) 0500000 5. CEREALS 0,01 (5) 0,05 (5) 0500010 Barley 0,1 0500020 Buckwheat (Amaranthus, quinoa) 0,01 (5) 0500030 Maize 0,01 (5) 0500040 Millet (Foxtail millet, teff) 0,01 (5) 0500050 Oats 0,01 (5) 0500060 Rice 0,01 (5) 0500070 Rye 0,08 0500080 Sorghum 0,01 (5) 0500090 Wheat (Spelt, triticale) 0,1 0500990 Others 0,01 (5) 0600000 6. TEA, COFFEE, HERBAL INFUSIONS AND COCOA 0,01 (5) 0,05 (5) 0,01 (5) 0610000 (i) Tea (dried leaves and stalks, fermented or otherwise of Camellia sinensis) 0,6 (+) 0620000 (ii) Coffee beans 0630000 (iii) Herbal infusions (dried) 0,5 (+) 0631000 (a) Flowers 0631010 Camomille flowers 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0633010 Valerian root 0633020 Ginseng root 0633990 Others 0639000 (d) Other herbal infusions 0640000 (iv) Cocoa (fermented beans) 0650000 (v) Carob (st johns bread) 0700000 7. HOPS (dried), including hop pellets and unconcentrated powder 0,01 (5) 0,05 (5) 0,01 (5) 0800000 8. SPICES 0,01 (5) 0,05 (5) 0,01 (5) 0810000 (i) Seeds 0,3 (+) 0810010 Anise 0810020 Black caraway 0810030 Celery seed (Lovage seed) 0810040 Coriander seed 0810050 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 0,3 (+) 0820010 Allspice 0820020 Anise pepper (Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black and white (Long pepper, pink pepper) 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 4 (+) 0830010 Cinnamon (Cassia) 0830990 Others 0840000 (iv) Roots or rhizome 4 (+) 0840010 Liquorice 0840020 Ginger 0840030 Turmeric (Curcuma) 0840040 Horseradish 0840990 Others 0850000 (v) Buds 4 (+) 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 4 (+) 0860010 Saffron 0860990 Others 0870000 (vii) Aril 4 (+) 0870010 Mace 0870990 Others 0900000 9. SUGAR PLANTS 0,01 (5) 0,05 (5) 0,01 (5) 0900010 Sugar beet (root) 0900020 Sugar cane 0900030 Chicory roots 0900990 Others 1000000 10. PRODUCTS OF ANIMAL ORIGIN-TERRESTRIAL ANIMALS 0,01 (5) 0,05 (5) 1010000 (i) Meat, preparations of meat, offals, blood, animal fats fresh chilled or frozen, salted, in brine, dried or smoked or processed as flours or meals other processed products such as sausages and food preparations based on these 0,05 (5) 1011000 (a) Swine 1011010 Meat 1011020 Fat free of lean meat 1011030 Liver 1011040 Kidney 1011050 Edible offal 1011990 Others 1012000 (b) Bovine 1012010 Meat 1012020 Fat 1012030 Liver 1012040 Kidney 1012050 Edible offal 1012990 Others 1013000 (c) Sheep 1013010 Meat 1013020 Fat 1013030 Liver 1013040 Kidney 1013050 Edible offal 1013990 Others 1014000 (d) Goat 1014010 Meat 1014020 Fat 1014030 Liver 1014040 Kidney 1014050 Edible offal 1014990 Others 1015000 (e) Horses, asses, mules or hinnies 1015010 Meat 1015020 Fat 1015030 Liver 1015040 Kidney 1015050 Edible offal 1015990 Others 1016000 (f) Poultry -chicken, geese, duck, turkey and Guinea fowl-, ostrich, pigeon 1016010 Meat 1016020 Fat 1016030 Liver 1016040 Kidney 1016050 Edible offal 1016990 Others 1017000 (g) Other farm animals (Rabbit, Kangaroo) 1017010 Meat 1017020 Fat 1017030 Liver 1017040 Kidney 1017050 Edible offal 1017990 Others 1020000 (ii) Milk and cream, not concentrated, nor containing added sugar or sweetening matter, butter and other fats derived from milk, cheese and curd 0,01 (5) 1020010 Cattle 1020020 Sheep 1020030 Goat 1020040 Horse 1020990 Others 1030000 (iii) Birds' eggs, fresh preserved or cooked Shelled eggs and egg yolks fresh, dried, cooked by steaming or boiling in water, moulded, frozen or otherwise preserved whether or not containing added sugar or sweetening matter 0,05 (5) 1030010 Chicken 1030020 Duck 1030030 Goose 1030040 Quail 1030990 Others 1040000 (iv) Honey (Royal jelly, pollen) 0,05 (5) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 0,05 (5) 1060000 (vi) Snails 0,05 (5) 1070000 (vii) Other terrestrial animal products 0,05 (5) (+) This MRL shall be reviewed in 2 years, to evaluate new data and information that will become available, including any scientific evidence on the natural occurrence or formation of nicotine in the concerned crop. 0154050 Rose hips 0256000 (f) Herbs 0256010 Chervil 0256020 Chives 0256030 Celery leaves (Fennel leaves, Coriander leaves, dill leaves, Caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves) 0256040 Parsley 0256050 Sage (Winter savory, summer savory,) 0256060 Rosemary 0256070 Thyme (Marjoram, oregano) 0256080 Basil (Balm leaves, mint, peppermint) 0256090 Bay leaves (laurel) 0256100 Tarragon (Hyssop) 0256990 Others (Edible flowers) (+) The following MRLs apply to dried wild mushrooms: 2,3 mg/kg for ceps, 1,2 mg/kg for dried wild mushrooms other than ceps. These MRLs shall be reviewed by 30 November 2014. Confirmatory data including any scientific evidence on the natural occurrence or formation of nicotine in the concerned crop will be evaluated. Reassessment of data may lead to modification of MRLs 0280020 Wild (Chanterelle, Truffle, Morel, Cep) (+) This MRL shall be reviewed in 2 years, to evaluate new data and information that will become available, including any scientific evidence on the natural occurrence or formation of nicotine in the concerned crop. 0610000 (i) Tea (dried leaves and stalks, fermented or otherwise of Camellia sinensis) 0630000 (iii) Herbal infusions (dried) 0631000 (a) Flowers 0631010 Camomille flowers. 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0633010 Valerian root 0633020 Ginseng root 0633990 Others 0639000 (d) Other herbal infusions 0810000 (i) Seeds 0810010 Anise 0810020 Black caraway 0810030 Celery seed (Lovage seed) 0810040 Coriander seed 0810050 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 0820010 Allspice 0820020 Anise pepper (Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black and white (Long pepper, pink pepper) 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 0830010 Cinnamon (Cassia) 0830990 Others 0840000 (iv) Roots or rhizome 0840010 Liquorice 0840020 Ginger 0840030 Turmeric (Curcuma) 0840040 Horseradish 0840990 Others 0850000 (v) Buds 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 0860010 Saffron 0860990 Others 0870000 (vii) Aril 0870010 Mace 0870990 Others (b) In Part B, the columns for acibenzolar-S-methyl, cyazofamid and methoxyfenozide are replaced by the following: Pesticide residues and maximum residue levels (mg/kg) Code number Groups and examples of individual products to which the MRLs apply (6) Acibenzolar-S-methyl (sum of acybenzolar-S-methyl and acibenzolar acid (CGA 210007) expressed as acybenzolar-S-methyl) Cyazofamid Methoxyfenozide (F) (1) (2) (3) (4) (5) 0130040 Medlar 0,02 (7) 0,01 (7) 2 0130050 Loquat 0,02 (7) 0,01 (7) 2 0154050 Rose hips 0,02 (7) 0,01 (7) 0,02 (7) 0154060 Mulberries (arbutus berry) 0,02 (7) 0,01 (7) 0,02 (7) 0154070 Azarole (mediteranean medlar) (Kiwiberry (Actinidia arguta)) 0,02 (7) 0,01 (7) 0,02 (7) 0154080 Elderberries (Black chokeberry (appleberry), mountain ash, buckthorn (sea sallowthorn), hawthorn, service berries, and other treeberries) 0,02 (7) 0,01 (7) 0,02 (7) 0161050 Carambola (Bilimbi) 0,02 (7) 0,01 (7) 0,02 (7) 0161060 Persimmon 0,02 (7) 0,01 (7) 0,02 (7) 0161070 Jambolan (java plum) (Java apple (water apple), pomerac, rose apple, Brazilean cherry Surinam cherry (grumichama Eugenia uniflora),) 0,02 (7) 0,01 (7) 0,02 (7) 0162040 Prickly pear (cactus fruit) 0,02 (7) 0,01 (7) 0,02 (7) 0162050 Star apple 0,02 (7) 0,01 (7) 0,02 (7) 0162060 American persimmon (Virginia kaki) (Black sapote, white sapote, green sapote, canistel (yellow sapote), and mammey sapote) 0,02 (7) 0,01 (7) 0,02 (7) 0163060 Cherimoya (Custard apple, sugar apple (sweetsop), llama and other medium sized Annonaceae) 0,02 (7) 0,01 (7) 0,02 (7) 0163070 Guava (Red pitaya or dragon fruit (Hylocereus undatus)) 0,02 (7) 0,01 (7) 0,02 (7) 0163090 Bread fruit (Jackfruit) 0,02 (7) 0,01 (7) 0,02 (7) 0163100 Durian 0,02 (7) 0,01 (7) 0,02 (7) 0163110 Soursop (guanabana) 0,02 (7) 0,01 (7) 0,02 (7) 0212040 Arrowroot 0,02 (7) 0,01 (7) 0,02 (7) 0251050 Land cress 0,3 (+) 0,01 (7) 4 0251070 Red mustard 0,3 (+) 0,01 (7) 4 0252020 Purslane (Winter purslane (miners lettuce), garden purslane, common purslane, sorrel, glassworth, Agretti (Salsola soda)) 0,02 (7) 0,01 (7) 4 0253000 (c) Vine leaves (grape leaves) 0,02 (7) 0,01 (7) 0,02 (7) 0256050 Sage (Winter savory, summer savory,) 0,3 0,01 (7) 4 0256060 Rosemary 0,3 0,01 (7) 4 0256070 Thyme (Marjoram, oregano) 0,3 0,01 (7) 4 0256080 Basil (Balm leaves, mint, peppermint) 0,3 0,01 (7) 4 0256090 Bay leaves (laurel) 0,3 0,01 (7) 4 0256100 Tarragon (Hyssop) 0,3 0,01 (7) 4 0270080 Bamboo shoots 0,02 (7) 0,01 (7) 0,02 (7) 0270090 Palm hearts 0,02 (7) 0,01 (7) 0,02 (7) 0290000 (ix) Sea weeds 0,02 (7) 0,02 (7) 0401110 Safflower 0,05 (7) 0,02 (7) 0,05 (7) 0401120 Borage 0,05 (7) 0,02 (7) 0,05 (7) 0401130 Gold of pleasure 0,05 (7) 0,02 (7) 0,05 (7) 0401150 Castor bean 0,05 (7) 0,02 (7) 0,05 (7) 0402020 Palm nuts (palmoil kernels) 0,05 (7) 0,02 (7) 0,05 (7) 0402030 Palmfruit 0,05 (7) 0,02 (7) 0,05 (7) 0402040 Kapok 0,05 (7) 0,02 (7) 0,05 (7) 0620000 (ii) Coffee beans 0,05 (7) 0,02 (7) 0,05 (7) 0630000 (iii) Herbal infusions (dried) 0,05 (7) 0,02 (7) 0,05 (7) 0631000 (a) Flowers 0,05 (7) 0,02 (7) 0,05 (7) 0631010 Camomille flowers 0,05 (7) 0,02 (7) 0,05 (7) 0631020 Hybiscus flowers 0,05 (7) 0,02 (7) 0,05 (7) 0631030 Rose petals 0,05 (7) 0,02 (7) 0,05 (7) 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0,05 (7) 0,02 (7) 0,05 (7) 0631050 Lime (linden) 0,05 (7) 0,02 (7) 0,05 (7) 0631990 Others 0,05 (7) 0,02 (7) 0,05 (7) 0632000 (b) Leaves 0,05 (7) 0,02 (7) 0,05 (7) 0632010 Strawberry leaves 0,05 (7) 0,02 (7) 0,05 (7) 0632020 Rooibos leaves (Ginkgo leaves) 0,05 (7) 0,02 (7) 0,05 (7) 0632030 MatÃ © 0,05 (7) 0,02 (7) 0,05 (7) 0632990 Others 0,05 (7) 0,02 (7) 0,05 (7) 0633000 (c) Roots 0,05 (7) 0,02 (7) 0,05 (7) 0633010 Valerian root 0,05 (7) 0,02 (7) 0,05 (7) 0633020 Ginseng root 0,05 (7) 0,02 (7) 0,05 (7) 0633990 Others 0,05 (7) 0,02 (7) 0,05 (7) 0639000 (d) Other herbal infusions 0,05 (7) 0,02 (7) 0,05 (7) 0640000 (iv) Cocoa (fermented beans) 0,05 (7) 0,02 (7) 0,05 (7) 0650000 (v) Carob (st johns bread) 0,05 (7) 0,02 (7) 0,05 (7) 0800000 8. SPICES 0,05 (7) 0,05 (7) 0810000 (i) Seeds 0,05 (7) 0,02 (7) 0,05 (7) 0810010 Anise 0,05 (7) 0,02 (7) 0,05 (7) 0810020 Black caraway 0,05 (7) 0,02 (7) 0,05 (7) 0810030 Celery seed (Lovage seed) 0,05 (7) 0,02 (7) 0,05 (7) 0810040 Coriander seed 0,05 (7) 0,02 (7) 0,05 (7) 0810050 Cumin seed 0,05 (7) 0,02 (7) 0,05 (7) 0810060 Dill seed 0,05 (7) 0,02 (7) 0,05 (7) 0810070 Fennel seed 0,05 (7) 0,02 (7) 0,05 (7) 0810080 Fenugreek 0,05 (7) 0,02 (7) 0,05 (7) 0810090 Nutmeg 0,05 (7) 0,02 (7) 0,05 (7) 0810990 Others 0,05 (7) 0,02 (7) 0,05 (7) 0820000 (ii) Fruits and berries 0,05 (7) 0,02 (7) 0,05 (7) 0820010 Allspice 0,05 (7) 0,02 (7) 0,05 (7) 0820020 Anise pepper (Japan pepper) 0,05 (7) 0,02 (7) 0,05 (7) 0820030 Caraway 0,05 (7) 0,02 (7) 0,05 (7) 0820040 Cardamom 0,05 (7) 0,02 (7) 0,05 (7) 0820050 Juniper berries 0,05 (7) 0,02 (7) 0,05 (7) 0820060 Pepper, black and white (Long pepper, pink pepper) 0,05 (7) 0,02 (7) 0,05 (7) 0820070 Vanilla pods 0,05 (7) 0,02 (7) 0,05 (7) 0820080 Tamarind 0,05 (7) 0,02 (7) 0,05 (7) 0820990 Others 0,05 (7) 0,02 (7) 0,05 (7) 0830000 (iii) Bark 0,05 (7) 0,02 (7) 0,05 (7) 0830010 Cinnamon (Cassia) 0,05 (7) 0,02 (7) 0,05 (7) 0830990 Others 0,05 (7) 0,02 (7) 0,05 (7) 0840000 (iv) Roots or rhizome 0,05 (7) 0,05 (7) 0840010 Liquorice 0,05 (7) 0,02 (7) 0,05 (7) 0840020 Ginger 0,05 (7) 0,02 (7) 0,05 (7) 0840030 Turmeric (Curcuma) 0,05 (7) 0,02 (7) 0,05 (7) 0840040 Horseradish 0,05 (7) 0,1 0,05 (7) 0840990 Others 0,05 (7) 0,02 (7) 0,05 (7) 0850000 (v) Buds 0,05 (7) 0,02 (7) 0,05 (7) 0850010 Cloves 0,05 (7) 0,02 (7) 0,05 (7) 0850020 Capers 0,05 (7) 0,02 (7) 0,05 (7) 0850990 Others 0,05 (7) 0,02 (7) 0,05 (7) 0860000 (vi) Flower stigma 0,05 (7) 0,02 (7) 0,05 (7) 0860010 Saffron 0,05 (7) 0,02 (7) 0,05 (7) 0860990 Others 0,05 (7) 0,02 (7) 0,05 (7) 0870000 (vii) Aril 0,05 (7) 0,02 (7) 0,05 (7) 0870010 Mace 0,05 (7) 0,02 (7) 0,05 (7) 0870990 Others 0,05 (7) 0,02 (7) 0,05 (7) 0900000 9. SUGAR PLANTS 0,02 (7) 0,01 (7) 0900010 Sugar beet (root) 0,02 (7) 0,01 (7) 0,3 0900020 Sugar cane 0,02 (7) 0,01 (7) 0,02 (7) 0900030 Chicory roots 0,02 (7) 0,01 (7) 0,02 (7) 0900990 Others 0,02 (7) 0,01 (7) 0,02 (7) 1015000 (e) Horses, asses, mules or hinnies 0,02 (7) 0,01 (7) 1015010 Meat 0,02 (7) 0,01 (7) 0,2 1015020 Fat 0,02 (7) 0,01 (7) 0,2 1015030 Liver 0,02 (7) 0,01 (7) 0,1 1015040 Kidney 0,02 (7) 0,01 (7) 0,1 1015050 Edible offal 0,02 (7) 0,01 (7) 0,1 1015990 Others 0,02 (7) 0,01 (7) 0,01 (7) 1017000 (g) Other farm animals (Rabbit, Kangaroo) 0,02 (7) 0,01 (7) 1017010 Meat 0,02 (7) 0,01 (7) 0,2 1017020 Fat 0,02 (7) 0,01 (7) 0,2 1017030 Liver 0,02 (7) 0,01 (7) 0,1 1017040 Kidney 0,02 (7) 0,01 (7) 0,1 1017050 Edible offal 0,02 (7) 0,01 (7) 0,1 1017990 Others 0,02 (7) 0,01 (7) 0,01 (7) 1030020 Duck 0,02 (7) 0,01 (7) 0,01 (7) 1030030 Goose 0,02 (7) 0,01 (7) 0,01 (7) 1030040 Quail 0,02 (7) 0,01 (7) 0,01 (7) 1030990 Others 0,02 (7) 0,01 (7) 0,01 (7) 1040000 (iv) Honey (Royal jelly, pollen) 0,02 (7) 0,01 (7) 0,01 (7) 1050000 (v) Amphibians and reptiles (Frog legs, crocodiles) 0,02 (7) 0,01 (7) 0,01 (7) 1060000 (vi) Snails 0,02 (7) 0,01 (7) 0,01 (7) 1070000 (vii) Other terrestrial animal products 0,02 (7) 0,01 (7) 0,01 (7) (F)= Fat soluble Acibenzolar-S-methyl (sum of acybenzolar-S-methyl and acibenzolar acid (CGA 210007) expressed as acybenzolar-S-methyl) (+) Residue trials of open leaf lettuce varieties to be submitted to the evaluating Member State, the Authority and the European Commission by 1 October 2014 at the latest. Reassessment of data may lead to modification of the MRL 0251050 Land cress 0251070 Red mustard (1) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (2) Indicates lower limit of analytical determination (3) Pesticide-code combination for which the MRL as set in Annex III Part B applies. (F)= Fat soluble Acibenzolar-S-methyl (sum of acybenzolar-S-methyl and acibenzolar acid (CGA 210007) expressed as acybenzolar-S-methyl) (+) Residue trials of open leaf lettuce varieties to be submitted to the evaluating Member State, the Authority and the European Commission by 1 October 2014 at the latest. Reassessment of data may lead to modification of the MRL 0251000 (a) Lettuce and other salad plants including Brassicacea 0251010 Lamb's lettuce (Italian cornsalad) 0251020 Lettuce (Head lettuce, lollo rosso (cutting lettuce), iceberg lettuce, romaine (cos) lettuce) 0251030 Scarole (broad-leaf endive) (Wild chicory, red-leaved chicory, radicchio, curld leave endive, sugar loaf) 0251040 Cress 0251060 Rocket, Rucola (Wild rocket) 0251080 Leaves and sprouts of Brassica spp (Mizuna, leaves of peas and radish and other babyleaf brassica crops (crops harvested up to 8 true leaf stage)) 0251990 Others (4) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (5) Indicates lower limit of analytical determination Nicotine (+) This MRL shall be reviewed in 2 years, to evaluate new data and information that will become available, including any scientific evidence on the natural occurrence or formation of nicotine in the concerned crop. 0154050 Rose hips 0256000 (f) Herbs 0256010 Chervil 0256020 Chives 0256030 Celery leaves (Fennel leaves, Coriander leaves, dill leaves, Caraway leaves, lovage, angelica, sweet cisely and other Apiacea leaves) 0256040 Parsley 0256050 Sage (Winter savory, summer savory,) 0256060 Rosemary 0256070 Thyme (Marjoram, oregano) 0256080 Basil (Balm leaves, mint, peppermint) 0256090 Bay leaves (laurel) 0256100 Tarragon (Hyssop) 0256990 Others (Edible flowers) (+) The following MRLs apply to dried wild mushrooms: 2,3 mg/kg for ceps, 1,2 mg/kg for dried wild mushrooms other than ceps. These MRLs shall be reviewed by 30 November 2014. Confirmatory data including any scientific evidence on the natural occurrence or formation of nicotine in the concerned crop will be evaluated. Reassessment of data may lead to modification of MRLs 0280020 Wild (Chanterelle, Truffle, Morel, Cep) (+) This MRL shall be reviewed in 2 years, to evaluate new data and information that will become available, including any scientific evidence on the natural occurrence or formation of nicotine in the concerned crop. 0610000 (i) Tea (dried leaves and stalks, fermented or otherwise of Camellia sinensis) 0630000 (iii) Herbal infusions (dried) 0631000 (a) Flowers 0631010 Camomille flowers. 0631020 Hybiscus flowers 0631030 Rose petals 0631040 Jasmine flowers (Elderflowers (Sambucus nigra)) 0631050 Lime (linden) 0631990 Others 0632000 (b) Leaves 0632010 Strawberry leaves 0632020 Rooibos leaves (Ginkgo leaves) 0632030 MatÃ © 0632990 Others 0633000 (c) Roots 0633010 Valerian root 0633020 Ginseng root 0633990 Others 0639000 (d) Other herbal infusions 0810000 (i) Seeds 0810010 Anise 0810020 Black caraway 0810030 Celery seed (Lovage seed) 0810040 Coriander seed 0810050 Cumin seed 0810060 Dill seed 0810070 Fennel seed 0810080 Fenugreek 0810090 Nutmeg 0810990 Others 0820000 (ii) Fruits and berries 0820010 Allspice 0820020 Anise pepper (Japan pepper) 0820030 Caraway 0820040 Cardamom 0820050 Juniper berries 0820060 Pepper, black and white (Long pepper, pink pepper) 0820070 Vanilla pods 0820080 Tamarind 0820990 Others 0830000 (iii) Bark 0830010 Cinnamon (Cassia) 0830990 Others 0840000 (iv) Roots or rhizome 0840010 Liquorice 0840020 Ginger 0840030 Turmeric (Curcuma) 0840040 Horseradish 0840990 Others 0850000 (v) Buds 0850010 Cloves 0850020 Capers 0850990 Others 0860000 (vi) Flower stigma 0860010 Saffron 0860990 Others 0870000 (vii) Aril 0870010 Mace 0870990 Others (6) For the complete list of products of plant and animal origin to which MRLs apply, reference should be made to Annex I. (7) Indicates lower limit of analytical determination (F)= Fat soluble Acibenzolar-S-methyl (sum of acybenzolar-S-methyl and acibenzolar acid (CGA 210007) expressed as acybenzolar-S-methyl) (+) Residue trials of open leaf lettuce varieties to be submitted to the evaluating Member State, the Authority and the European Commission by 1 October 2014 at the latest. Reassessment of data may lead to modification of the MRL 0251050 Land cress 0251070 Red mustard